PER CURIAM HEADING








                                        NO.
12-06-00338-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL
FROM THE 420TH
IN THE INTEREST OF T.B.
AND J.W.,      §          JUDICIAL
DISTRICT COURT OF
CHILDREN
§          NACOGDOCHES
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed because Appellant has failed, after notice, to file a
supplemental brief, i.e., an appendix.  See
Tex. R. App. P. 42.3(b),
(c).  Appellant’s brief was received on
July 2, 2007.  On that same date,
the clerk of this court notified Appellant that the brief failed to comply with
Texas Rule of Appellate Procedure 38.1(j), providing that an appellant’s brief
in a civil case must include an appendix and that the appendix must contain
certain enumerated items.  Appellant was
further informed that if a supplemental brief correcting the defect was not
filed on or before July 9, 2007, the brief would be deemed past due and
returned to Appellant and the case would be presented to the court for
dismissal.  




            On July 13,
2007, Appellant filed a motion requesting a seven day extension of time to file
the required supplement.  The motion was
granted and Appellant’s time for filing the supplement was extended to July 20,
2007.  However, Appellant did not file
the required supplement.  On
July 26, 2007, the clerk notified Appellant that neither the required
supplemental brief nor a motion for extension of time for filing the supplement
had been received.  Appellant was further
informed that the appeal could be dismissed for want of prosecution, see Tex. R. App. P. 42.3(b), unless a
motion for extension of time, containing a reasonable explanation for such
failure and showing that Appellee has not suffered material injury thereby, was
filed not later than August 6, 2007.  On
August 6, 2007, Appellant filed a second motion requesting an extension of time
for filing the requested supplement.  The
court granted Appellant’s motion and extended the time for filing the
supplement until August 8, 2007. 
However, Appellant did not file the requirement supplement.
            On August
16, 2007, the clerk notified Appellant that the appeal would be presented to
the  court for dismissal if no
supplemental brief was received on or before August 27, 2007.  No supplemental brief has been filed.  Accordingly, this appeal is dismissed
for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).
Opinion delivered September
12, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)